Title: From Thomas Boylston Adams to John Quincy Adams, 26 November 1826
From: Adams, Thomas Boylston
To: Adams, John Quincy


				
					My dear Brother.
					Quincy 26th November 1826
				
				The enclosed letter from President Kirkland to me was received yesterday, though dated the 20th. A letter from the City of Washington might have reached me in nearly the same time.My reply to the President is enclosed for your perusal, and approbation if you think it entitled, and for your correction if you think it requires any.Having been present when the address was delivered, before the Academy of Arts & Sciences, I have only to remark that it seemed to be deficient in method and Slovenly in manner; but the first blemish I knew would be cured by revision, however incurable the latter might be. The topics were too multiplied for a single discourse and the subject too vast for the management of a Scholastic Divine. The general effect upon the Auditory was a manifest failure in the Speaker to excite any but the most Sluggish emotions, wherein the example from the Desk took the lead. Now that the President is to appear in print he will be assiduously careful to Spread his lawn sleeves with all the grace and dignity which he has the faculty to display in the retirement of the closet. I hope the Academy will vote a pamphlet publication of the Eulogium, that we may see how my predictions are fulfilled.Should it appear from an examination of my answer to the President that any material fact has been omitted which it may be in your power to Supply, it may be directly communicated to him, as I think his piece will not be very speedily ready for the press. The anecdote from the diary I do not remember to have seen or heard until it was quoted by the President.Since your departure we have settled down in a snug family way. The contrast to me is yet scarcely realised, but as it becomes more and more Sensible every day I shall shortly appreciate its value. We are now only ten in family, and things harmonise better than heretofore. Your Farmer Farrar is very attentive to your concerns and his own, and is quite engaged in making preparation for the Spring. The Milk score is his continual occupation and consumes most of his time, and some of that of our female assistant. I think you had made a good bargain in hiring so faithful a man, but without the help of my boys I should have felt very Short handed, though I have no complaint to make of Mr Farrar.It was fortunate that Mr Veazie discovered the leak in the roof of the dwelling–house and repaired it previous to Some Soaking rains we have had since, one of which is now saluting my ears, by knocking at the Office windows with a sound vastly more Soothing to my feelings than when under the apprehension of being drenched  within doors.At our Town meeting for the choice of Representative to Congress, the subject of your propositions to the Parish was introduced and almost unanimously assented to. I submitted also to the Town, under an article to know if the Town would authorise a petition to the General Court for an act of incorporation of the Supervisors of the Adams Temple & School fund, the bill drafted by you, which I had previously Shown to the other members. It was read and after a little debate was committed to a respectable Committee with directions to report at an adjourned meeting, the last Monday of December. The novelty of the Scheme rather alarmed Some of the doubting bretheren & the postponement was thought advisable to quiet their fears. I have no doubt of the Sanction of the Town at the adjournment. Mr Noah Curtis is the Chairman of the Committee and will promote it all he can. Upon the subject of my future destination and that of my family, I have been exercised with  many painful and anxious thoughts. The advantage of proper Schooling for my children and the means of my own Support are large and important items in the calculation. I have well and deliberately considered the project of removal out of the State, and I confess my feelings revolt at it, as an expedient so untried and so dubious of issue, that nothing short of desperation would reconcile. At Exeter I might hire a house and board my boys and possibly some others; but having no Capital to invest in Manufactories and without any other occupation, I should lead a very sorry life, though in the lapse of two or three years I might find occupation. It is my intention to place my Son Isaac at the Philips Academy, at the commencement of the next term; he is at present with me and he pursues Such Studies as I am able to teach; but he is too old to be at home. Although the expence of a City establishment is formidable and almost forbiding, I have come to the Solemn conclusion that my own interest and that of my family demand the experiment, and I am resolved to make it at all hazards. If it should prove disasterous I shall be no worse off than I should be by remaining in this Town where no good fortune has ever attended me; but if tolerable Success should await my professional or other exertions, I shall have cause to rejoice in the enterprize. House and Office Rent must be paid, I know but there are Schools for my boys and Society for my daughters, which are not to be had here “for love or money.” My Law library may there turn me to some account without Sacrifising it under the hammer; and any other business talent, I may possess, may find occasions for exercise.I am aware that this disclosure will, at first blush, Strike you with apprehension, perhaps with alarm; but I have made it thus early, in order that no Surprise should overtake you, and that I may at least by discovering my inducements, disarm your opposition if I cannot Secure your opposition concurrence. Since my  resolution has been made up on this subject I have felt a relief from the agitation of a fevered mind and although discouraging clouds still hover over my imagination, no reality of suffering is to me half so appaling as the apprehension.I shall receive with affectionate Sympathy whatever your kindness may prompt you to suggest upon the receipt of this letter, and whether favourable or adverse, I know that it will be the dictate of tenderness and humanity towards / Your truly obliged and Sincerely affectionate brother
				
					Thomas B Adams.
				
				
					P.S. As you are “the Sole depository of my Secret,” I wish you to remain Such, and to consider this disclosure of my purpose, exclusively confidential, as I am every day told of a new place to which I am about to remove. I shall consult and advise with Mr Bolyston, Mr Quincy & Mr Cruft, before engaging a house in the City, and Shall not remove sooner than the last of March.
				
			